Citation Nr: 0123104	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  91-17 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1967.

This matter returns to the Board of Veterans' Appeals (Board) 
following remand dated in December 2000.  The appeal 
originates from a decision dated in July 1989 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1. The service medical records reflect no complaints, 
findings, or manifestations of an acquired psychiatric 
disorder.

2. The post-service medical evidence of record reflects that 
the veteran has been diagnosed with various psychiatric 
disabilities starting September 1971, including paranoid 
schizophrenia, bipolar disorder, and PTSD.

3. The predominant diagnoses over the years have been bipolar 
disorder and PTSD.

4. In April 1998, after careful review of the veteran's 
records, a board of two VA psychiatrists concluded that 
PTSD was not found.

5. Although the weight of the evidence rules out a diagnosis 
of PTSD, a diagnosis of bipolar disorder is supported, and 
the record includes an uncontroverted medical opinion 
indicating that bipolar disorder was "most likely" 
present during the veteran's active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1132, 
1133, 1137, 5103(A), 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2000).

2. Bipolar disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1132, 1133, 1137, 
5103(A), 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

There is no notation in the veteran's service medical records 
of any complaints, findings, or manifestations related to his 
current psychiatric disability.  An investigative report 
dated in July 1964 discloses that the veteran was involved in 
an incident during service in May 1964, in which he shot 
himself accidentally in the hand.  The report reveals that 
the veteran acted in violation of his training and that the 
injury was a result of his own misconduct.  Further, there is 
documentation from the Human Reliability Program that the 
veteran was disqualified as a security guard in May 1964 for 
poor attitude and lack of motivation.  In August 1964, it was 
noted that the veteran was discharged from his position 
affiliated with the Combat Defense Squadron.  On service 
separation examination in December 1966, the clinical 
psychiatric evaluation was normal.

Post-service records reflect that a private physician stated 
that the veteran was chronically psychotic and rendered an 
initial diagnosis of paranoid schizophrenia in September 
1971.  Subsequently, the record contains VA outpatient 
records for treatment rendered in 1989 to 1990.  In pertinent 
part, the records include reports dated in November 1989 for 
depression.  

In one particular entry, the veteran reported a long history 
of depression and "hyper" behavior.  Further, the veteran 
described episodes of paranoid psychotic behavior.  In 
another report for treatment dated in November 1989, the 
doctor noted that the veteran had not received treatment in 
the past for his depression.  However, in another 1989 
report, the veteran cited a 20-year history of paranoia and 
nervousness.  Also, in a record dated in February 1990, the 
examiner evaluated the veteran for possible partial seizure 
complex, and noted that the veteran reported sleep problems 
and paranoia beginning in 1967.  Further, the veteran 
reported problems of sensitivity and agitated behavior after 
discharge.

Of record also is a psychological evaluation dated in 
February 1992, in which the veteran reported a history of 
depression, mania, and paranoia.  On examination, the 
psychologist reported that the data from the veteran's MMPI-2 
profile and Bender-Gestalt tests were consistent with a 
diagnosis of bipolar disorder with paranoid delusions and 
chronic post-traumatic stress disorder (PTSD).  A private 
physician's statement dated in October 1992 indicates that he 
diagnosed PTSD per the criteria set forth in the Diagnostic 
and Statistical Manual III-R.  In the statement, it was noted 
that the veteran could trace his symptoms back to an event in 
service.

Thereafter, the record includes a VA examination dated in 
April 1997 in which the examiner reported past diagnoses of 
bipolar disorder, depression, and schizophrenia.  Further, 
the examiner noted that the veteran denied any PTSD- related 
symptoms, such as combat history, nightmares and flashbacks.  
The veteran did indicate "psychological combat" while working 
in nuclear security.  Subjective complaints included poor 
sleeping and appetite, high energy, drinking, and occasional 
marijuana abuse.  On examination the veteran demonstrated 
signs of anger and tearfulness.  The examiner reported that 
the veteran was in a state of psychosocial disruption and 
interpersonal chaos evidenced by multiple recent 
incarcerations and several driving under the influence 
offenses.  The diagnosis on Axis I was alcohol dependence, 
rule out substance-induced mood disorder and bipolar 
disorder; Axis II deferred; narcissistic and histrionic 
traits; Axis IV severe; and Axis V, a Global Assessment of 
Functioning (GAF) score of 60 percent was noted.

In the report from VA examination conducted in February 1998, 
the examiner recited the veteran's history with respect to 
the accident in service.  The veteran reported that his PTSD 
is related to the time when he was guarding nuclear planes in 
1964 with the Strategic Air Command.  Subjective complaints 
on examination included nightmares, disorientation, and 
feelings of loss of control.  Upon examination, the examiner 
stated that there was a "big possibility" that the veteran 
developed PTSD symptoms while in service due to the stress of 
guarding nuclear planes.  The examiner also stated that the 
veteran already had a bipolar disorder at that time.  The 
Axis I diagnosis was severe and chronic bipolar disorder; 
moderate and chronic PTSD; and alcohol abuse in remission.  
On Axis V, the examiner reported a GAF score of 45 with 
serious symptoms of depression, paranoia, intrusive thoughts, 
and serious difficulties with social and occupational 
functioning.

In a statement signed in April 1998, the VA physician who 
conducted the February 1998 examination as well as a second 
VA physician reviewed the previous February 1998 examination 
report and rendered an opinion that the previous diagnosis of 
bipolar disorder was well supported, and that substance abuse 
was secondary to this disorder.  The physicians further 
indicated that all previous diagnoses have merit with the 
possible exception of PTSD and noted that PTSD was not found.

The veteran was afforded personal hearings at the RO before a 
Hearing Officer as well as before the undersigned Member of 
the Board.  In the hearing conducted in May 1990, the veteran 
testified that the inservice accident in which he injured his 
hand also produced emotional problems, for which he was 
hospitalized for a short period.  The veteran also stated 
that a psychiatrist evaluated him at that time.  He also 
reported that he was paranoid and knew that if he sought 
treatment, he would have been "kicked out" of service.  After 
the accident, he was released from security clearance and 
placed in a position to work in supplies.  The veteran 
testified that he could handle that job because it was very 
rudimentary.  He also stated that his emotional problems have 
continued ever since service in varying degrees of intensity.

During the February 1992 hearing, the veteran essentially 
reiterated his previous contentions.  The veteran did state 
that there is no medical record related to a diagnosis and 
treatment of a mental disorder during service because the 
evidence was removed under Air Force regulations pertaining 
to security clearance.  The veteran stated that he was 
hospitalized for observation during service, but did not 
receive treatment.  He further stated that he was in the 
service for two-and-a half years after the incident in which 
he accidentally shot himself.  He also reported that he 
should have been treated in service, and that after service, 
he first attempted to get treatment in the early 70's but 
that the record is not reflective of his attempts.  The 
veteran also stated during this hearing that he was more 
afraid of being "booted out" of service than of dying, and 
that is why he did not seek treatment for his paranoia and 
other emotional problems.

A transcript from a November 1992 hearing revealed the same 
allegations as stated above. The veteran reiterated that the 
Air Force removed from his service medical records any 
information related to his inservice incident that ultimately 
affected his security clearance, and that is the reason his 
service medical records do not reflect a history of emotional 
problems.  During the July 1994 hearing, the veteran 
testified that when he was removed from security, his 
commanding officer told him that the base medical officer had 
requested his removal, but that the commanding officer did 
not think that the veteran posed such a threat.  The veteran 
further stated that to the best of his recollection, he was 
considered paranoid and that the service did not want him to 
handle nuclear weapons.

In March 2001, the veteran again repeated his contentions 
regarding the onset of his psychiatric problems during his 
period of active duty.  He indicated that it was his belief 
that his duty status during service was changed due to his 
psychiatric problems and that although he complained he was 
having a mental breakdown, he was never provided any 
treatment for his complaints.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the December 1989 Statement of the Case 
(SOC) and the Supplemental Statements of the Case issued in 
November 1990, March 1992, October 1993, December 1994, March 
1995, July 1997, and August 1998, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim, and thus, have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  Moreover, VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim primarily by requesting 
medical records from the treatment providers indicated by the 
veteran.  In fact, it appears that all evidence identified by 
the veteran as relative to this claim has been obtained and 
associated with the claims file.  Also, the veteran was 
afforded the opportunity to offer testimony before a Hearing 
Officer in May 1990, February 1992, November 1992 and July 
1994 as well as before the undersigned Member of the Board in 
March 2001; during his Board hearing, he was specifically 
requested to identify all sources of treatment for the 
disability at issue.  In response to this request, the 
veteran identified various treatment reports that he 
indicated that he would and/or his representative would 
submit; however, no additional reports have been received, to 
date.  In view of the foregoing, and in light of the 
favorable disposition of this appeal, as explained below, the 
Board concludes that adjudication of this appeal, without 
remand to the RO for initial consideration under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, the 
claim is ready to be considered on the merits.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  Service connection may presumed, for 
certain chronic diseases, such as a psychosis (to include 
schizophrenia or bipolar disorder), which develop to a 
compensable degree (10 percent for a psychosis) within a 
prescribed period after discharge from service (one year for 
a psychosis), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishing 
direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

Specific to the PTSD aspect of the veteran's claim, service 
connection for PTSD requires a diagnosis of the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
stressor occurred.  38 C.F.R. § 3.304(f).

After careful review of the evidence of record, the 
undersigned concludes that the preponderance of the evidence 
is against the appellant's claim for service connection for 
PTSD.  However, through application of the benefit of the 
doubt doctrine (38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), 
the Board concludes that entitlement to service connection 
for bipolar disorder is warranted.  

With respect to PTSD, the Board notes that over the course of 
several years, both VA and private psychiatric examiners have 
addressed the possibility of PTSD symptomatology, and, in 
fact, the veteran has been diagnosed with such, in addition 
to bipolar disorder and various other psychiatric disorders 
as noted above.  In a private medical statement dated in 
February 1992, the psychologist noted that the veteran 
presented symptomatology consistent with bipolar disorder and 
chronic PTSD.  In October 1992, the private physician 
reported a diagnosis of PTSD and stated that the veteran 
could trace his symptoms back to incidents in service.  More 
recently, in a February 1998 VA examination, the examiner 
rendered a diagnosis of severe and chronic bipolar disorder 
and moderate and chronic PTSD.  Further, the examiner stated 
that with respect to the veteran's PTSD "there is a big 
possibility" that at the time of the veteran's accidental 
shooting in service, and his security work guarding the 
planes, his symptoms of PTSD began to develop.  However, on 
subsequent review, the VA psychiatrist who conducted the 
examination in February 1998 and a second VA psychiatrist, in 
the capacity as a "board of two" reviewed the veteran's 
entire medical history including the various diagnoses of 
PTSD and concluded that while other psychiatric diagnoses had 
merit, PTSD was not found.  

In weighing this evidence, the Board finds the report of the 
board of two VA psychiatrists to be most probative of the 
appropriate psychiatric diagnosis for the veteran.  This is 
so because these examiners had the benefit of review of the 
veteran's entire medical history as documented within the 
claims file, viewed in the context of his various psychiatric 
diagnoses in contrast to the prior diagnoses of PTSD which 
were developed primarily from history as reported by the 
veteran and unsupported by objective evidence.  As the weight 
of the evidence indicates that the veteran does not, in fact, 
currently have PTSD, the Board must conclude that the 
criteria for PTSD are not met.  See 38 C.F.R. § 3.304(f).  

Nevertheless, while the characterization of the veteran's 
psychiatric disability has not been entirely consistent as 
noted above, the record demonstrates that the predominant 
diagnosis over the years has been bipolar disorder.  
Significantly, on VA psychiatric examination in February 
1998, the examiner diagnosed PTSD, and on subsequent review 
in April 1998, the board of two VA psychiatrists determined 
that bipolar disorder was a valid diagnosis.  Furthermore, 
while the Board acknowledges that the first diagnosis of a 
psychiatric disorder was not made until four years after the 
veteran's discharge from service, the record does include 
competent medical opinion indicating that bipolar disorder 
may well have been present in service.  The Board also 
acknowledges that the February 1998 examiner's opinion that 
bipolar disorder was "most likely" present in service is 
less than definitive; significantly, however, the Board also 
notes there is no contrary opinion of record.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b).  Under the 
circumstances of this case, and giving the veteran the 
benefit of every doubt, the Board concludes that bipolar 
disorder was incurred in service.  As such, the criteria for 
a grant of service connection for that condition are met.  



ORDER

Service connection for bipolar disorder is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

